Citation Nr: 0944402	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected arthritis of the lumbar spine, with 
lumbar strain (low back disability).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967, 
and from August 1968 to August 1988.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the RO.  

In December 2005, the Board remanded the Veteran's claims to 
RO for additional development of the record.  

The Veteran had testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2005.  A transcript of this hearing is of record.  

In September 2007, the claims were again remanded for 
additional development  In that decision, the Board noted 
that, in statements received by VA in August 2005 and 
December 2006, the Veteran raised the issues of service 
connection for cellulitis of the right lower extremity and 
cellulitis of the "right groin pseudoaneurysm" due to VA 
heart catheterization in February 2005 under the provisions 
of 38 U.S.C.A. § 1151.  As this matter has not been addressed 
by the RO, it again is referred for appropriate action.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  For the period of the appeal, the service-connected low 
back disability is shown to have been productive of a 
disability picture that more nearly approximated that of 
moderate functional loss due to pain or forward flexion of 
the thoracolumbar spine above 30 degrees but not greater than 
60 degrees.  

2.  During the period of the appeal, the service-connected 
low back disability is not shown to have been productive of 
severe limitation of motion, severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion, severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation, 
but not higher for the service-connected low back disability, 
have been met for the period of the appeal.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Here, the RO, in a letter dated in May 2002 and January 2008, 
provided the Veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including notice 
that a disability rating and effective date will be assigned 
if his claims are granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally notified of 
the types of evidence VA would assist him in obtaining and 
informed that he should send information or evidence relevant 
to the claims to VA.  

In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the Veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

With respect to the Veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41- 42.  

In this case, the May 2002 and January 2008 RO letters did 
not meet the foregoing requirements described in Vasquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); however, the United States Court of Appeals for the 
Federal Circuit held that, where VA could show that the error 
did not affect the essential fairness of the adjudication, 
VCAA notice errors would not require reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App.  
at 48 ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the RO 
letters specifically informed the Veteran that he should 
submit evidence showing that his service-connected disability 
had gotten worse and proceeded to suggest documents and 
records that would tend to demonstrate this worsening.  

A November 2003 Statement of the Case also included the 
applicable Diagnostic Codes for his disability, including 
those dating from before September 2002 and September 2003, 
and other information regarding what was required for a 
higher evaluation for the Veteran's service-connected 
disability.  

The Board also notes that the Veteran was afforded a 
subsequent supplemental statements of the case dated in 
December 2006 and April 2009, and has been afforded 
additional VA examinations after proper notice was received 
by the Veteran.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment records, VA examination reports, 
the Veteran's testimony before the Board, and written 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased evaluation for low back disability.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Veteran asserts that a higher evaluation 
should be assigned for his service-connected low back 
disability.  

Here, the Veteran's low back disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5295-
5003.  

Because the Veteran's claim involves the propriety of a 
higher evaluation dated from April 2002, the Board notes that 
both the prior and revised Diagnostic Codes applicable to the 
Veteran's back condition will be reviewed in connection with 
his claim.  Prior to analyzing, the Veteran's back claim, the 
Board will quickly outline the relevant criteria below.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the Veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  

Effective on September 23, 2002, VA amended the rating 
schedule for evaluating intervertebral disc syndrome set out 
in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); 
now codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  

Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height,  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis,  

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine,  

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and  

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  

The medical evidence in this case consists primarily of the 
Veteran's private and VA treatment records and, most 
recently, a VA examination dated in January 2009.  

The Veteran's treatment records indicate that the Veteran 
received continuing treatment for low back pain, including 
steroid injections, with some indications of possible 
radiation to his lower extremities.  He has been noted to 
have a history of degenerative disc disease, degenerative 
joint disease and a herniated disc.  

A private examination of the Veteran's back in December 2002 
noted that he injured his back in 1979 when he slipped and 
fell on some pebbles.  He had pain and stiffness in his back 
at the time of the of the examination, and pain that shot 
down his right leg.  

The Veteran indicated that the pain was constant and that 
walking and bending would precipitate the pain.  Range of 
motion testing revealed 90 degrees of flexion, 30 degrees of 
extension, and 30 degrees each for right and left lateral 
flexion.  The Veteran was diagnosed with degenerative changes 
and spinal stenosis of the lumbar spine, and radiculopathy of 
the L5.  

In order to determine the extent of the Veteran's service-
connected low back disability, the Veteran was afforded a VA 
examination dated in January 2009.  The examiner indicated 
that the Veteran's claims file had been reviewed in 
connection with the examination.  

The Veteran's medical history was noted in the report.  The 
Veteran was noted to have constant pain in his low back of 
moderate severity, with severe flare-ups every 1 to 2 months 
lasting several days.  His gait was noted to be abnormal.  
There was no gibbus, kyphosis, list, lumbar lordosis, 
scoliosis or ankylosis; however, there was noted to be lumbar 
flattening.  There was also no spasm, atrophy, tenderness or 
weakness.  

The Veteran was indicated to have guarding and pain with 
motion.  When asked whether there was muscle spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour, the examiner 
answered "no."  His strength in the lower extremity muscles 
was noted to be 5/5 for all muscle groups examined, and 
muscle tone was noted to be normal.  Sensory examination was 
also indicated to be normal.  

His range of motion testing revealed findings of 41 degrees 
of flexion with pain, 20 degrees of extension without pain, 
right lateral flexion of 22 degrees without pain, right 
lateral flexion of 26 degrees with pain, and right and left 
lateral rotation of 20 degrees each with pain.  

The examiner indicated that there was no additional loss of 
motion on repetitive use of the joints by pain, fatigue, 
weakness or lack of endurance following repetitive use.  The 
X-ray studies revealed significant degenerative joint disease 
of the lumbar spine.  The Veteran was diagnosed with lumbar 
strain.  

Based on the foregoing, the Board concludes that an 
evaluation of 20 percent for the Veteran's low back 
disability based on the findings of the January 2009 VA 
examination is warranted in this case. 

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of moderate limitation of motion or functional 
low due to .  

The medical evidence in this case suggests that the Veteran 
has had limited motion that may be considered moderate 
earlier than the January 2009 VA examination.  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found moderate with recurring attacks.  In 
this case, the Veteran has not been diagnosed with 
intervertebral disc syndrome, and even so, no recurring 
attacks are indicated by the evidence.  

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the Veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

Here, again, there has been no diagnosis if intervertebral 
disc syndrome.  And while flare-ups have been reported by the 
Veteran, there is no history of medically prescribed bed rest 
within the past 12 months.  

In order to warrant a higher evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, 
effective September 26, 2003, a higher evaluation will be 
awarded where there is forward flexion of the thoracolumbar 
spine greater that 30 degrees but not greater that 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

However, because the medical evidence does not support a 
finding of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, an evaluation in excess of 20 percent is 
not warranted under these criteria.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the Veteran has complaints of pain and 
flare-ups, the record does not reflect objective evidence of 
additional impairment beyond the limitations noted, as caused 
by such pain, weakness or related factors.  

Evidence indicating a finding of additional functional loss 
beyond that which is objectively shown in the examinations is 
not shown.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

Here, the Board notes that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Based on the range of motion studies contained in the January 
2, 2009 VA examination, the Board finds that a 20 percent 
evaluation for the Veteran's disability is warranted.  

Given the Veteran's credible lay testimony about the nature 
and extent of the service-connected low back impairment, the 
Board finds that the overall disability picture more nearly 
resembled the criteria for the assignment of a 20 percent 
rating for the period of the appeal.  

The decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the Veteran's disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), there is no showing that the Veteran's 
disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the regulations governing payment of VA monetary 
benefits, an increased evaluation of 20 percent, but no more 
for the service-connected arthritis of the lumbar spine, with 
lumbar strain, is granted for the period of the appeal.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's hypertension claim must again be remanded 
for further action.  

In this case, the Board notes that, in response to a December 
2005 Board remand, a November 2006 VA examination was 
conducted to determine the nature and etiology of the 
Veteran's claimed hypertension.  

In its September 2007, the Board noted, however, that the 
findings in the examination report are unclear.  Noted in the 
report as the examiner's medical opinion was the following: 
"is the Veterans htn etiologically related to service is 
less likely as not (less than 50/50 probability) caused by or 
a result of none."  

Moreover, the Board noted that there were several diastolic 
blood pressure readings in service of 90 mm or more, 
including in June 1988.  The examiner in November 2006, 
however, stated that the Veteran had "no elevated blood 
pressure readings available taken during service to suggest 
any borderline htn in service."  

In addition, the Veteran has been granted service connection 
for coronary artery disease.  

Based on the foregoing, in September 2007 the Board remanded 
the claim for further development.  In doing so, the Board 
directed that the examiner who saw the Veteran in November 
2006 should review the claims files and then provide a new 
opinion as to whether it is at least as likely as not (e.g., 
a 50 percent or greater likelihood) that the Veteran's 
hypertension is etiologically related to service or caused or 
aggravated by service-connected disability.  

The Veteran was again examined by VA in January 2009.  After 
examination, the Veteran was diagnosed with hypertension.  
The nexus opinion provided by the examiner, however, was 
again not clear.  

In the opinion section of the report, the examiner stated 
that "[t]he patient's diagnosis of htn is more likely as not 
(more than 50/50 probability) caused by or a result of 
none."  The RO interpreted this opinion as negative and 
denied the Veteran's claim.  

The examiner, however, also stated "pt did have an erratic 
pattern of blood pressure readings that included several over 
the established norm and most recorded as normal.  It appears 
that he did have an elevated blood pressure more times than 
could be labeled an aberration."  

Based on the foregoing, the Board, unfortunately, must again 
remand this matter for clarification and for further 
compliance with the Board's September 2007 remand 
instructions.  

Here, the Board notes that the Court has held that a remand 
by the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Upon remand, the RO should arrange for the Veteran's claims 
folder to be reviewed by the examiner who prepared the 
January 2009 examination report (or a suitable substitute if 
that examiner is unavailable), for the purpose of preparing 
an addendum that presents a clear and unambiguous opinion 
regarding whether the Veteran had hypertension in service, 
within one year of service, or as a result of his service or 
a service-connected disability.  

In view of the above, the remaining matter is REMANDED to the 
RO for the following actions:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the VA examiner who prepared the 
January 2009 VA examination report (or 
a suitable substitute if that examiner 
is unavailable), for the purpose of 
preparing an addendum that that 
presents a clear and unambiguous 
opinion regarding the likely etiology 
of the claimed hypertension.  

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  

Based on his/her review of the case, 
the examiner is specifically requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
Veteran's hypertension had its clinical 
onset during service or was caused or 
aggravated by the service-connected 
coronary artery disease.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


